Case 1:19-cv-01868-NRN Document 38 Filed 11/21/19 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge N. Reid Neureiter

Civil Action No: 19-cv-01868-NRN                      Date: November 21, 2019
Courtroom Deputy: Stacy Libid                         FTR: Courtroom C203

 Parties:                                             Counsel:

 MARJORIE ROESINGER and                               Chris Parrish
 STEPHEN J. ROESINGER,                                Matthew Holycross
                                                      Phil Harding

      Plaintiffs,

 v.

 PETCO ANIMAL SUPPLIES, INC., a Delaware              Larry McClung
 corporation,                                         Saugat Thapa
 PETCO ANIMAL SUPPLIES STORES, INC., a                Barbara Stauch
 Delaware corporation,                                Kyle Joyce
 D.H. PACE COMPANY, INC., d/b/a Door Control
 Services, a Delaware corporation, and
 STANLEY ACCESS TECHNOLOGIES LLC, a
 foreign limited liability company,

      Defendants.


                                    COURTROOM MINUTES


TELEPHONIC MOTION HEARING

11:07 a.m.          Court in session.

Court calls case. Appearances of counsel.

This matter is before the Court regarding Plaintiffs’ Motion for Leave to File Amended
Complaint to Join Additional Parties and to Remand [Docket No. 34].

Arguments by counsel.

For the reasons set forth on the record, it is
Case 1:19-cv-01868-NRN Document 38 Filed 11/21/19 USDC Colorado Page 2 of 3




ORDERED: Plaintiffs’ Motion for Leave to File Amended Complaint to Join Additional
         Parties and to Remand [Docket No. 34] is GRANTED. Case shall be
         REMANDED to state court for lack of diversity. Separate order will issue.

11:18 a.m.   Court in recess.

Hearing concluded.
Total in-court time: 00:11

*To order transcripts of hearings, please contact either Patterson Transcription
Company at (303) 755-4536 or AB Court Reporting & Video, Inc. at (303) 629-8534.
Case 1:19-cv-01868-NRN Document 38 Filed 11/21/19 USDC Colorado Page 3 of 3
